         Case 1:20-cv-05441-KPF Document 261 Filed 04/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 Uniformed Fire Officers Association; Uniformed
 Firefighters Association of Greater New York;
 Correction Officers’ Benevolent Association of the
 City of New York; Police Benevolent Association of
 the City of New York, Inc.; Sergeants’ Benevolent
 Association; Lieutenants’ Benevolent Association;
 Captains’ Endowment Association; and Detectives’
 Endowment Association,

                                Plaintiffs,                 No. 1:20-CV-05441 (KPF) (RWL)

                        -against-

 Bill de Blasio, in his official capacity as Mayor of the
 City of New York; the City of New York;
 Fire Department of the City of New York; Daniel A.
 Nigro, in his official capacity as the Commissioner of
 the Fire Department of the City of New York;
 New York City Department of Correction; Cynthia
 Brann, in her official capacity as the Commissioner
 of the New York City Department of Correction;
 Dermot F. Shea, in his official capacity as the
 Commissioner of the New York City Police
 Department; the New York City Police Department;
 Frederick Davie, in his official capacity as the Chair
 of the Civilian Complaint Review Board; and the
 Civilian Complaint Review Board,

                                 Defendants,

 Communities United for Police Reform,

                                Intervenor-Defendant.



                       STIPULATION OF VOLUNTARY DISMISSAL
       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), all parties who have appeared in this action

(Plaintiffs, Defendants, and Intervenor-Defendant), by their undersigned counsel, hereby
         Case 1:20-cv-05441-KPF Document 261 Filed 04/13/21 Page 2 of 2




stipulate to dismiss this matter with prejudice, each party to bear its own costs and

attorney’s fees.

Dated: April __,
             13 2021


 DLA PIPER LLP (US)                                   CORPORATION COUNSEL OF THE
                                                       CITY OF NEW YORK
 By:
      Anthony P. Coles                                By:
 1251 6th Avenue                                            Kami Z. Barker
 New York, NY 10020                                         Assistant Corporation Counsel
 Tel: (212) 335-4844
 Email: anthony.coles@dlapiper.com                    100 Church Street
                                                      New York, New York 10007
 Attorneys for Plaintiffs                             Tel: (646) 960-1103
                                                      Email: kbarker@law.nyc.gov

                                                      Attorneys for Defendants


 ORRICK, HERRINGTON
  & SUTCLIFFE LLP

 By: Renee Phillips/APC
      Renee Phillips
 51 West 52nd Street
 New York, New York 10019
 Tel: (212) 506-5153
 Email: rphillips@orrick.com

 Attorneys for Intervenor-Defendant




EAST/180505544
